Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
The proposed amendment was filed with a request for consideration under the AFCP 2.0 Pilot Program.  However, the proposed amendment to claim 1 to remove the option of using piperazine and to provide the  “washing and drying” of step (c) under vacuum at room temperature for 12 to 30 hours, would provide an amendment that cannot be reviewed and a search conducted within the guidelines of the pilot program, requiring more time than given, for example.  Therefore, the proposed amendment will be treated under the pre-pilot procedure.  Note the attached PTOL-2323.

Continuation of Box 3 of PTOL-303: The proposed amendment (a) raises new issues that would require further consideration and/or search by the Examiner.  Note the proposed amendment to claim 1, for example, to remove the option of using piperazine and to provide, as worded, the “washing and drying” of step (c) under vacuum at room temperature for 12 to 30 hours.  The use of only hexamethylenediamine would have to be considered with regard to the dependent claims and the adjustment of art that would be needed. Furthermore, further consideration would have to be given to provide both the “washing and drying” under vacuum at room temperature for 12 to 30 hours, where previously, the described requirement for these conditions in dependent claims 23 was for drying only (note claim 23 of September 23, 2020).


Continuation of Box 12 of PTOL-303: The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
As discussed for BOX 3 above, the proposed amendment has not been entered, and therefore the arguments have been considered as to how they apply to the claims as filed September 23, 2020.
(1)  As to the perfection of priority, the attempt to perfect has not been achieved.  Specifically, applicant provided a certified copy of the Korean Patent Application, and a document indicated by applicant as a translation of this application, however, the Verification provided by the translator refers to the translated document as “filed on December 16, 2016”.  This is not the filing date of the Korean Patent Application from which priority claimed as described in the present application (that application has a filing date of June 19, 2014).  Therefore, it is unclear if the translation is to the actual Korean Patent Application KR 10-2014-0075212.
(2) As to the rejection using Wiley, ‘018, Periasamy article and ‘510 cited against claim 1, it is argued that ‘018 fails to teach hexamethylenediamine.  However, as discussed above, the proposed amendment has not been entered, and therefore the suggestion of piperazine from ‘018 is considered sufficient to meet the requirements of claim 1.  Hexamethylenediamine is only required for claim 20 and claim 20 is discussed at section (4) below.

(4) As to the rejection of current claim 20 (of September 23, 2020) using the additional references to EITHER Hong or Bera article as to the use of hexamethylenediamine capping agent, (a) the rejection using Hong is maintained, since as discussed above, priority is not perfected with an acceptable certified translation, and no other arguments are provided as to the use of Hong. (b) As to the use of Bera article, it is argued that it would not be suggested for use with copper as it is used for CdS rather than copper.  The Examiner has reviewed this argument, however, the rejection is maintained.  Wiley describes using copper compounds such as copper sulfate, etc. for forming the copper nanowire with capping agent (note 0042) and using capping agents include diamines at temperatures of 80 degrees C after mixing (0057, 0044).  ‘018 further notes using capping agents, where the metals that can be used for forming nanowires include copper and cadmium (note 0104 of Saito) with general use of capping agents for the metals including various diamines that adsorb to a surface of a fine crystal of metal (0096) and where the metal can be provided as a compound (note 0140 of Saito describing copper nitrate, for example).  While Bera article describes using cadmium 
(5) As to the rejection of current claim 23 (of September 23, 2020) further using Somenath, it is argued that it forms ZnO wires and does not discuss copper, silver, capping or hexamethylenediamine.  The Examiner has reviewed these arguments, however, the rejection is maintained.  As the proposed amendment has not been entered, hexamethylenediamine is not required by claim 1 or 23.  Furthermore, the features of claim 1 are provided as in the rejection of claim 1.  Somenath is cited as drying conditions for nanowires.  While in Somenath the wires are not copper nanowires, copper or ZnO nanowires would both be physical nanowires, and Somenath shows conventional drying conditions that would therefore be expected to physically work to dry liquid off nanowires.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/             Primary Examiner, Art Unit 1718